           Case 1:20-cv-08406-JPC Document 51 Filed 12/23/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ALLSTAR MARKETING GROUP, LLC,                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-8406 (JPC)
                  -v-                                                  :
                                                                       :          ORDER
AFACAI et al.,                                                         :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court is in receipt of Plaintiff’s December 16, 2020 letter updating the Court on the

status of settlement discussions and its plan to move for default judgment against any defaulting

Defendants, and providing information regarding (1) the number of allegedly infringing products

actually sold by each Defendant, (2) the product identification number of each allegedly infringing

product, and (3) the listed price for each allegedly infringing product sold by the Defendant, for all

Defendants remaining in this case. (Dkt. 48.) It is hereby ORDERED that, by December 28, 2020,

Plaintiff shall provide the Court with additional details regarding the “at least ten (10) groupings of

Defendants” mentioned in its December 16, 2020 letter. (Id. at 2.) Specifically, Plaintiff shall

provide a list of which Defendants constitute each “group,” as well as the basis for Plaintiff’s

understanding that the same entity owns the particular Defendants that constitute each “group.” It

is further ORDERED that Plaintiff shall have until January 15, 2021 to file its motion for default

judgment against any defaulting Defendants.

        SO ORDERED.

Dated: December 23, 2020                                   __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
